Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a Non-Final office action in response to amendments filed on 3/31/22. 
Claims 5 and 7-18 have been previously cancelled. 
Claim 1 has been amended.
Claims 1-4, 6 are currently pending and have been considered below.

	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/31/22 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 3/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/936994  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 include limitation “predicting, using the model, an effect the message has……..and based on an indication of whether the message contradicts previous messages made by the entity”. Examiner could not find support for predicting an effect the message has…based on based on an indication of whether the message contradicts previous messages made by the entity. Specification at Fig 6B #612, Fig 7A # 706 and [0059] recites in block 706, the brand effect analyzer 130 predicts an effect the message has on a personal brand of the entity in future based on future goals of the entity and based on the reaction sentiment trend for each topic. Further, Specification at [0049] and [0036] recites  the predicator provides an indication of whether the message contradicts previous messages for posting or comments made by the entity. However specification does not provide support for predicting an effect… based on an indication of whether the message contradicts previous messages made by the entity. Thus the claims merely recite a description of the end desired result ("problem to be solved") and the scope of claims encompasses all techniques to attain that result ("all solutions") without describing how the terms are functionallyrelated. A description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Dependent claims are rejected due to their dependence from claim 1. Appropriate correction is required





Response to Arguments
Examiner note: In view of amendments filed, 35U.S.C 103 rejections for claims 1-4, 6 are withdrawn.
Regarding Claim 1,    (Currently Amended) Penumaka discloses the computer-implemented method, comprising operations for:
Penumaka discloses receiving a message from the entity for a social media platform (Fig 9 # 901 and [0089] step 901 one or more crawlers retrieves relevant data from social networking sites, such as a customer's personal information or product and service testimonials, or information pertaining to a company's competition., [0080] post identified from twitter, Facebook, Fig 17 # 1711 my daily posts for campaign);
Penumaka discloses identifying additional messages related to the message (Fig 7 # 712-731 related posts about product (additional messages), [0079] posts containing relevant product or service testimonial content, or posts containing relevant content pertaining to a company's competitors. [0080]);
Penumaka discloses determining a reaction sentiment for the additional messages for a period of time ([0089] In step 903, analytics server checks the data for relevant information as described previously, comparing it against a plurality of metrics to score the data according to such qualities as relevance, likelihood and strength of propagation, and indicators of positive or negative sentiment or intent of the data's creator or poster. The data is then ranked by the analytics server in step 904 according to the analysis results, and data is then selected as either positive, or negative in overall quality., [0079] reports comprise at least an indicia of content value, an indicia of audience value, and at least one recommendation to assist the user in improving perception of or engagement with the one or more brands by social network members., Fig 9 # 903, 904, [0081] posting date and time are used to determine patterns (trends) in posting behavior and relevance of the post., [0089] positive or negative sentiment, Fig 13 # 1302, 1306 current content engagement score for posts); 
Penumaka discloses predicting an effect the message has on a personal brand of the entity based on goals of the entity ([0089] The data is then ranked by the analytics server in step 904 according to the analysis results, and data is then selected as either positive, or negative in overall quality., Fig 12 #1211 and 13 shows effectiveness of various goals); 
Penumaka discloses providing an indication of whether the message is aligned with the future goals based on the predicted effect (Fig 9 # 904-906 and [0089] The data is then ranked by the analytics server in step 904 according to the analysis results, and data is then selected as either positive, or negative in overall quality (alignment with goal).  In step 905, negative data is sent to a human agent for special handling without being presented to any front-end services or interfaces such as embedded widgets.  In step 906, positive data is approved for display and added to a data store);
Penumaka discloses in response to the message being aligned with the future goals, posting the message to the social media platform ([0089] The data is then ranked by the analytics server in step 904 according to the analysis results, and data is then selected as either positive, or negative in overall quality. In step 906, positive data is approved for display/publish and added to a data store, [0028]) ; and
Penumaka discloses in response to the message not being aligned with the future goals, providing one or more suggestions ([0028] generate content recommendations that suggest posting content relating to the first group of topics rather than the second group, in order to maximize a probability that influential readers, upon seeing the newly-created content, would retransmit at least some of the content and thus create "buzz" around messages of relevance to a client business., [0079] reports comprise at least an indicia of content value, an indicia of audience value, and at least one recommendation to assist the user in improving perception of or engagement with the one or more brands by social network members.). 
Penumaka teaches for another entity having similar future goals, determining an effect that one or more messages of the another entity had ([0008] compare the competitors' social marketing (another entity) effectiveness against that of the user or the user's organization, [0011] the comparison of a user's brand performance (either at a specific time or dynamically as a function of time) to that of competitors. Direct and derived metrics are used by the system of the invention to analyze effectiveness of actions taken, and to learn from the analysis what types of actions (whether recommended by the system or undertaken on a user's initiative directly) lead to what types of measurable results., [0089] in step 901 one or more crawlers as described previously retrieves relevant data from social networking sites, such as a customer's personal information or product and service testimonials (other entity messages), or information pertaining to a company's competition. This data is sent to analytics server 606 in step 902 for processing. In step 903, analytics server checks the data for relevant information as described previously, comparing it against a plurality of metrics to score the data according to such qualities as relevance, likelihood and strength of propagation, and indicators of positive or negative sentiment or intent of the data's creator or poster. The data is then ranked by the analytics server in step 904 according to the analysis results, and data is then selected as either positive, or negative in overall quality.(determine an effect))
Penumaka teaches a brand profile (Fig 11 # 1110 brand overview) and one or more of social media data, future goals, entity preferences of an entity, and traditional media data ([0005] collecting data for a brand to establish goals, monitor brand presence in social network, review and adopt recommendations intended to achieve the established goals, and measure progress in actual goal achievement, [0010] goals pertaining to brand or product management.  For instance, goals (future goals) might include "achieve greater reach on Twitter", or "counter negative press about a particular situation using social media", or "improve consumer brand engagement"., [0012] use of neural networks to determine "best fit" recommendation sets for a given type of goal, [0077] brand profile and goals, aggregate social media data, Fig 11 and [0082] Analytics tab 1101 may display content comprising a company name, logo, or other identifying mark 1106, as well as further selectable tabs such as Overview 1110, Analytics 1111, Audience 1112, Content 1113, or Reports 1114 showing social media data such as twitter , Facebook followers) recommendation to improve perception or engagement with brand ([0079]. However, Penumaka does not teach generating training data from a brand profile, one or more social media profiles, one or more future goals, social media data, entity preferences of an entity, and traditional media data; performing machine learning using the training data to output a model wherein inputs for the machine learning include training data; tuning the model  based on heuristic and configuration settings that determine how much each event impact the model
Akkiraju teaches generating training data from a brand profile ([0013] trained brand personality model, [0017]), one or more social media profiles, one or more future goals, social media data, entity preferences of an entity, and traditional media data ([0108] generating a brand personality model and training that brand personality model based on ground truth data, e.g., survey data, and crowdsource information, such as may be obtained from social networking sources (e.g., Facebook.TM., Twitter.TM., Instagram.TM., etc.) (social media data), business networking sources (e.g., Glassdoor.TM., LinkedIn.TM., etc.) (traditional media data), and the like., [0013] trained brand personality model, [0073] training model based on data such as survey, ground truth data structures, [0146] The predictive models may look at history data for the brand to identify what solutions were previously performed and the corresponding realized change in the brand personality traits as a result of the solution being implemented to determine a predicted change for future applications of the solution. Fig 10 # 1010 intended brand personality (future goal/preference); performing machine learning using the trained data to output a model wherein inputs for the machine learning include training data ([0088] using machine learning and training of the brand personality model using ground truth (social posts), [0078] the ground truth data structures 420, the feature engine 440 also receives crowdsource information from one or more crowdsource sources 435 via the crowdsource system interface 430.  The crowdsource information may be obtained from accounts (e.g., user accounts, organization accounts, or the like) associated with the brand on social networking websites, business networking websites, [0108] generating a brand personality model and training that brand personality model based on ground truth data, e.g., survey data, and crowdsource information, such as may be obtained from social networking sources (e.g., Facebook.TM., Twitter.TM., Instagram.TM., etc.) (social media data), business networking sources (e.g., Glassdoor.TM., LinkedIn.TM., etc.) (traditional media data), and the like., [0013] trained brand personality model, [0073] training model based on data such as survey, ground truth data structures, [0146] The predictive models may look at history data for the brand to identify what solutions were previously performed and the corresponding realized change in the brand personality traits as a result of the solution being implemented to determine a predicted change for future applications of the solution. Fig 10 # 1010 intended brand personality (future goal/preference)); Akkiraju teaches tuning the model  based on heuristic and configuration settings that determine how much each event impact the model ([0075] adjustments may be made to the brand personality model to cause it to generate more accurate results more closely matching the ground truth 420, e.g., modifying weight values within the model, [0108] generating a brand personality model and training that brand personality model based on ground truth data, e.g., survey data, and crowdsource information, such as may be obtained from social networking sources (e.g., Facebook.TM., Twitter.TM., Instagram.TM., etc.), business networking sources (e.g., Glassdoor.TM., LinkedIn.TM., etc.), and the like. [0160] if the brand manager seeks to improve brand perception by 2% (future goal/event impact), the recommendation engine 960 may output a result that indicates that to improve brand perception by 2%, use solution template 1 to obtain 100 additional followers on Twitter.TM. (new topic/suggestion to obtain followers) and/or use solution template 2 to obtain 10 new employees and/or send out 5 marketing messages, [0161]).
Penumaka/Akkiraju does not specifically teach comparing the message to previously expressed statements that the entity has made and wherein the one or more message have a similar type of content as the message; determining a reaction sentiment trend for each topic of the additional messages for a period of time; an indication of whether the message contradicts previous messages made by the entity
Zhang teaches receiving a message from an entity (Col 7 lines 10-13, 64-67, Col 8 lines 1-5 new social posts go Raiders),  identifying additional messages related to the message (Col 7 lines 28-35 additional similar message/post go 49ers identified); determining a reaction sentiment trend for each topic of the additional messages for a period of time (Col 7 lines 28-40 Based on the assignment, UI 132 may display "go 49ers!" adjacent the word "neutral" and/or a sentiment score of "5," which indicates a neutral sentiment on a scale where 1 represents a highest degree of negative sentiment and 10 represents a highest degree of positive sentiment., Col 8 lines 23-35, Col 9 lines 10-25) and an indication of whether the message contradicts previous messages made by the entity (Col 7 lines 44-50, Claim 17 user feedback contradicts at least one of the sentiments assigned to at least one of the one or more social posts.); comparing the message to previously expressed statements that the entity has made (Col 10 lines 26-35 The reference social posts (previously expressed statements) that are compared to the new social post (the message) can be a subset of the total reference social posts available to social analysis tool 106, Col 13 lines 21-37, Col 14 lines 64-67, Col 15 lines 1-5 sentiment assigning component 120 can assign sentiments to social posts 130b using the updated degrees of sentiments in natural language processing, and/or can use the updated degrees of sentiments as assigned sentiments based on the aforementioned similarity comparisons with reference social posts.); and wherein the one or more message have a similar type of content as the message (Col 10 lines 14-20, 26-30, 41-50 A similarity score can be between a new social post and a reference social post. Assign sentiments to new social posts based on similarities to reference social posts, sentiment assigning component 120 can quickly make assignments without necessarily employing more resource intensive natural language processing. Col 14 lines 5-20, claim 2)
Further, Penumaka/Akkiraju/Zhang do not specifically teach predicting an effect the message has based on the reaction sentiment trend for each topic; providing one or more suggestions to modify the message; in response to receiving a modified message with at least one of the one or more suggestions, determine a new predicted effect 
Natarajan teaches output a model ( Col 3 lines 38-44 Once the model is built, a user may enter a proposed post and receive a prediction of how the proposed post will be received by the community. In some embodiments, suggestions are provided to the user for ways to make the reaction to the proposed post more positive. Col 11 lines 1-5 scored post data and uses the data to build a prediction model), Natarajan teaches predicting an effect the message has based on the reaction sentiment trend for each topic (Col 8 lines 11-25 The reaction predictor 134 uses the prediction model 144 to predict a reaction to the proposed post.  The proposed post is cleaned of all stop words and bigrams are extracted for the post.  For each performance indicator or sentiment for which a prediction is being made, a reaction is calculated by calculating the conditional probability for each term and bigram in the cleaned post., Fig 2 # 208-214 display predicted reaction (effect), Fig 6 # 604-612); in response to the message not being aligned; providing one or more suggestions to modify the message (Col 8 lines 18-22 a suggestion module 136 displays a list of suggested terms that may be used to make the reaction to the proposed post more positive., Col 12 lines 32-41 providing suggestions to make a reaction to a proposed post more positive as performed by the suggestion module 136. At step 616, the method 600 replaces the negative sentiment term in the post with the selected suggested synonym to create a revised proposed post., Claim 1); in response to receiving a modified message with at least one of the one or more suggestions, determine a new predicted effect (Col 4 lines 21-25  the method provides suggestions for improving the overall response to the proposed post. If a suggestion is selected, the method inputs a revised proposed post into the prediction model and returns a predicted reaction to the revised proposed post.)
Anglin (US9,313284) discloses a message is received before the message is posted to a social media service. The message is analyzed using data analytics to obtain analysis results. The obtained analysis results are compared to similar analysis results stored for at least one pre-existing message. For one or more correlations between the message and at least one pre-existing message, one or more contributing terms that have semantic meaning within a context of the social media service are determined. Based on the one or more contributing terms, one or more suggestions for improving the message are generated. The message is modified based on the one or more suggestions. Anglin discusses in block 21 to performs sanity check on the new message after modification to ensure the modified message is relevant (Fig 2B# 210 analyze modified message, 214post message), however Anglin does not teach determining whether modified message is aligned with future goals.
Prior art of record, NPL and updated search does not disclose or render obvious at least the following limitations “in response to receiving a modified message with at least one of the one or more suggestions, determining that the modified message is aligned with the future goals based on a new predicted effect and posting the modified message to the social media platform”. Therefore, 103 rejections for claims are withdrawn.



Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 103 rejection have been considered. In view of amendments filed, prior art of record, NPL and updated search does not disclose or render obvious at least the following limitations “in response to receiving a modified message with at least one of the one or more suggestions, determining that the modified message is aligned with the future goals based on a new predicted effect and posting the modified message to the social media platform”. Therefore, 103 rejections for claims are withdrawn.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manoslescu et al. (US 2010/0223581 A1) discloses participant relationship and sentiment for messaging.
Penumaka et al. (US 8,447,852 B2) discloses brand management using social network
DeLuca et al. (US 2018/0060338 A1) discloses sentiment analysis for messages to determine positive and negative sentiments for comments.
Allen (US 2016/0170968) discloses determining relevant feedback based on alignment of feedback with objective.
Leach (US 2015/0039524) teaches determining a reaction sentiment trend for each topic of the additional messages for a period of time ([0031] The sentiment detection module 235 uses text-parsing technology and/or structured data to identify one or more sentiments from content included in a communication and associates the identified one or more sentiments with the topic or object associated with the communication. Based on a sentiment determined from various communications, the sentiment detection module 235 categorizes communications.  For example, communications are categorized as positive or negative or into categories defined by different degrees of positivity or negativity.); predicting an effect the message has on a personal brand of the entity based on goals of the entity and based on the reaction sentiment trend for each topic ([0033] The impact assessment module 240 measures the impact of a communication related to an object associated with a brand owner on activities by social networking system users affecting a brand owner's business. The impact assessment module 240 generates an impact report describing the impact of one or more communications on content generators, exposed users, and unexposed users, [0039]-[0040])
Parikh (US 2016/0147731) discloses message sentiment analyzer and feedback
Bhatt (us 9,678,948) discloses real-time message sentiment awareness.
Dua (US 9,367,537) discloses analyzing messages and/or documents to provide suggestions to modify messages and/or documents to be more suitable for the intended recipients. 
Suvarna (US 2015/0112753 A1) teaches performing machine learning to output a model ([0036] machine learning systems that allow individual content items to be characterized with improved accuracy. wherein inputs for the machine learning include training data ([0036] a naive Bayes classifier can initially be trained to consider a plurality of content features to determine which features are indicative of certain content types., [0055]), wherein the training data is generated from a brand profile ([0030] all tweets generated during a particular time period that mention a particular brand can be extracted and provided to content filter 450 and one or more of social media data ([0032] sentiment data 14 can provide campaign manager 600 with information regarding whether users of social networks are positively or negatively disposed toward a particular brand or product.)
Dachis (US 9,251,530) teaches performing machine learning to output a model (Col 7 lines 64-67industry or brand may be identified from metadata contained in the signal 210 or may be determined from the content of the message contained in signal 210 using machine learning algorithms.)wherein inputs for the machine learning include training data, wherein the training data is generated from a brand profile (Col 7 lines 64-67industry or brand may be identified from metadata contained in the signal 210 or may be determined from the content of the message contained in signal 210 using machine learning algorithms., Col 17 lines 17-25 industry/brand data (brand profile)such as number of mentions of account, number of followers used to generate score) and one or more of social media data (Col 8 lines 28-31 the analytic system may derive the sentiment ratings from the messages using machine learning algorithms.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629